Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 21-40, as originally filed 04 OCT. 2022, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement submitted on 02 NOV. 21 (two ea.), 21 JAN. 22, and 06 OCT. 22 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Due to the large submission, although the Examiner has identified the statement as having been considered and placed the statement in the file, Applicant is encouraged to identify any particularly relevant references and their relation to the instant invention for specific consideration.

Claim Objections
Claim 28 objected to because of the following informalities: 
Cl. 28, ln. 2: after "intermediate" replace "potion" with --portion--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. US 10036576 B1 and claim 1-15 of U.S. Patent No. US 10816240 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present case are contained within the claims of the issued patents.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21-34 and 36-39 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Davis et al. US 6106310 A (Davis)
As per claim 21 Davis teaches an electrical bonding clip (contact 10, FIG. 1) for providing an electrical connection between two metal panels (see connection defined at bights 38, 40 FIG. 1) that are a part of a panel assembly having a standing seam, comprising: 
a plate (wall 30, FIG. 1) having a first part (right side of 30, FIG. 1), a second part (left side of 30, FIG. 1), and an intermediate portion (middle portion, FIG. 1) positioned between and connecting the first part (right side of 30, FIG. 1) to the second part (left side of 30, FIG. 1); 
a first clip section ("section" bound by bight 40, FIG. 1) formed by a first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) disposed in opposing relation to the first part (right side of 30, FIG. 1) of the plate (wall 30, FIG. 1), the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) connected to the first part (right side of 30, FIG. 1) of the plate (wall 30, FIG. 1) by a first hinge (bight 40, FIG. 1), the first clip section ("section" bound by bight 40, FIG. 1) comprising a first inlet section ("inlet" defined by entrance 48 proximate wall 44, FIG. 1) opposite the first hinge (bight 40, FIG. 1); and 
a second clip section ("section" bound by bight 38, FIG. 1) formed by a second clip member ("member" defined by 42, 56, 38, left side, FIG. 1) disposed in opposing relation to the second part (left side of 30, FIG. 1) of the plate (wall 30, FIG. 1), the second clip member ("member" defined by 42, 56, 38, left side, FIG. 1) connected to the second part (left side of 30, FIG. 1) of the plate (wall 30, FIG. 1) by a second hinge (bight 38, FIG. 1), the second clip section ("section" bound by bight 38, FIG. 1) comprising a second inlet section ("inlet" defined by entrance 48 proximate wall 42, FIG. 1) opposite the second hinge (bight 38, FIG. 1). 

As per claim 22 Davis teaches the limitation according to claim 21, wherein a first grounding projection (tooth 50, FIG. 1) extends from the first part (right side of 30, FIG. 1) of the plate (wall 30, FIG. 1) towards the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1). 

As per claim 23 Davis teaches the limitation according to claim 21, wherein, 
when the electrical bonding clip (contact 10, FIG. 1) is installed on the panel assembly, 
the first clip section ("section" bound by bight 40, FIG. 1) is positioned on a first side of the standing seam and engages a first one of the two metal panels (see "engages" at bights 38 FIG. 1) and the second clip section ("section" bound by bight 38, FIG. 1) is positioned on a second side of the standing seam and engages (see FIG. 1; the device is capable —or "configured"— to be installed as claimed) a second one  of the two metal panels (see connection defined at bights 38, 40 FIG. 1). 

As per claim 24 Davis teaches the limitation according to claim 21, wherein an end portion (edge 52, FIG. 1) of the first part (right side of 30, FIG. 1) of the plate (wall 30, FIG. 1) at the first inlet section ("inlet" defined by entrance 48 proximate wall 44, FIG. 1) diverges away (note 52 diverges from 44, FIG. 1) from the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1). 

As per claim 25 Davis teaches the limitation according to claim 21, wherein a surface of the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) facing the first part (right side of 30, FIG. 1) of the plate (wall 30, FIG. 1) is substantially planar (see "substantially planar" as broadly claimed, at 56, FIG. 1). 

As per claim 26 Davis teaches the limitation according to claim 21, wherein the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) and the first part (right side of 30, FIG. 1) of the plate (wall 30, FIG. 1) are biased toward each other (see "towards", as broadly claimed, at 50 and 58) and are in contact with each other (see "in contact", as broadly claimed, at 40, FIG. 1) prior to installation of the electrical bonding clip (contact 10, FIG. 1) on the panel assembly . 

As per claim 27 Davis teaches the limitation according to claim 21, wherein the electrical bonding clip (contact 10, FIG. 1) is of an integral construction (see FIG. 1; this is recognized as "of integral construction" because there are no gaps in the material). 

As per claim 28-29 Davis teaches the limitation according to claim 21, wherein electrical bonding clip (contact 10, FIG. 1) is configured such that at least a portion of the intermediate [[potion]] --portion-- is positioned under the standing seam when the electrical bonding clip (contact 10, FIG. 1) is installed on the panel assembly (see FIG. 1; the device is capable —or "configured"— to be installed as claimed); and
wherein the electrical bonding clip (contact 10, FIG. 1) is configured such that, 
when the electrical bonding clip (contact 10, FIG. 1) is installed on the panel assembly, 
the first hinge (bight 40, FIG. 1) is selectively positionable in contact with a first one of the two metal panels, 
the second hinge (bight 38, FIG. 1) is selectively positionable in contact with a second one of the two metal panels (see connection defined at bights 38, 40 FIG. 1), and 
the plate (wall 30, FIG. 1) is in contact with the first and second metal panels (see FIG. 1; the device is capable —or "configured"— to be installed as claimed). 


As per claim 30 Davis teaches the limitation according to claim 21, wherein the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) comprises: 
a first edge (edge at 62, FIG. 1) extending away from the first hinge (bight 40, FIG. 1); 
a second edge (edge at 56, FIG. 1) extending away from the first hinge (bight 40, FIG. 1), 
the second edge (edge at 56, FIG. 1) positioned opposite the first edge (edge at 62, FIG. 1); and 
a third edge (outermost edge at 44, unidentified, FIG. 1) positioned opposite the first hinge (bight 40, FIG. 1) and extending between the first and second edges. 

As per claim 31 Davis teaches the limitation according to claim 30, wherein the second clip member ("member" defined by 42, 56, 38, left side, FIG. 1) comprises: 
a fourth edge (edge between 54 and 42, unidentified, left side, FIG. 1) extending away from the second hinge (bight 38, FIG. 1), the fourth edge (edge between 54 and 42, unidentified, left side, FIG. 1) separated from the first edge (edge at 62, FIG. 1) of the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) by the intermediate portion (middle portion, FIG. 1) of the plate (wall 30, FIG. 1); 
a fifth edge (edge at 56, left side, FIG. 1) extending away from the second hinge (bight 38, FIG. 1), the fifth edge (edge at 56, left side, FIG. 1) positioned opposite the fourth edge (edge between 54 and 42, unidentified, left side, FIG. 1); and 
a sixth edge (outermost edge at 42, unidentified, FIG. 1) positioned opposite the second hinge (bight 38, FIG. 1) and extending between the fourth and fifth edges. 

As per claim 32 Davis teaches the limitation according to claim 31, wherein the first edge of the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) is approximately parallel (see "approximately parallel", FIG. 1) to the fourth edge (edge between 54 and 42, unidentified, left side, FIG. 1) of the second clip member ("member" defined by 42, 56, 38, left side, FIG. 1). 

As per claim 33 Davis teaches the limitation according to claim 30, wherein the plate (wall 30, FIG. 1) comprises: 
a first end (right end, FIG. 1) at the first part (right side of 30, FIG. 1) of the plate (wall 30, FIG. 1); 
a second end (left end, FIG. 1) at the second part (left side of 30, FIG. 1) of the plate (wall 30, FIG. 1), 
the second end (left end, FIG. 1) positioned opposite the first end (right end, FIG. 1); and 
a long edge ("long edge" at edge 52, FIG. 1) extending between the first and second ends. 

As per claim 34 Davis teaches the limitation according to claim 21, wherein the first hinge (bight 40, FIG. 1) is spaced from the second hinge (bight 38, FIG. 1) by the intermediate portion (middle portion, FIG. 1). 

As per claim 36 Davis teaches an electrical bonding clip (contact 10, FIG. 1) for providing an electrical connection between two metal panels (see connection defined at bights 38, 40 FIG. 1) that are a part of a panel assembly having a standing seam, comprising: 
a plate (wall 30, FIG. 1) having a first end (right end, FIG. 1), a second end (left end, FIG. 1) positioned opposite the first end (right end, FIG. 1), a first long side ("long side" at edge 52, FIG. 1), and a second long side ("long side" at 36, FIG. 1) opposite the first long side ("long side" at edge 52, FIG. 1), 
a first portion proximate the first end (right end, FIG. 1), 
a second portion proximate the second end (left end, FIG. 1), and 
an intermediate portion (middle portion, FIG. 1) between and connecting the first portion and the second portion; 
a first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) connected to the first long side ("long side" at edge 52, FIG. 1) of the plate (wall 30, FIG. 1) by a first hinge (bight 40, FIG. 1), the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) and the first portion of the plate (wall 30, FIG. 1) defining a first clip section ("section" bound by bight 40, FIG. 1); and 
a second clip member ("member" defined by 42, 56, 38, left side, FIG. 1) connected to the first long side ("long side" at edge 52, FIG. 1) of the plate (wall 30, FIG. 1) by a second hinge (bight 38, FIG. 1), the second clip member ("member" defined by 42, 56, 38, left side, FIG. 1) and the second portion of the plate (wall 30, FIG. 1) defining a second clip section ("section" bound by bight 38, FIG. 1), wherein the second hinge (bight 38, FIG. 1) is spaced from the first hinge (bight 40, FIG. 1) by the intermediate portion (middle portion, FIG. 1) of the plate (wall 30, FIG. 1). 

As per claim 37 Davis teaches the limitation according to claim 36, wherein the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) includes a surface facing the first portion of the plate (wall 30, FIG. 1), and wherein the surface of the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1) is substantially planar (see "substantially planar" as broadly claimed, at 56, FIG. 1). 

As per claim 38 Davis teaches the limitation according to claim 37, wherein the first portion of the plate (wall 30, FIG. 1) includes a grounding projection (tooth 50, FIG. 1) that extends towards the surface of the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1). 

As per claim 39 Davis teaches the limitation according to claim 37, wherein the second long side ("long side" at 36, FIG. 1) of the plate (wall 30, FIG. 1) diverges away (36 "diverges away" from plane as claimed, FIG. 1) from a reference plane defined by the surface of the first clip member ("member" defined by 44, 56, 62, and 40, right side, FIG. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Martin US 10454190 B1.
As per claim 35 and 40 the primary reference of Davis teaches the limitation according to claims 21 and 36, but fails to explicitly disclose:
wherein the electrical bonding clip is formed of a conductive metal or metal alloy.
Martin teaches the use of such a clip between conductive panels astride a standing seam, the clip being conductive, specifically:
wherein the electrical bonding clip is formed of a conductive metal or metal alloy ("bonding clip 50 is made of a rigid, electrically conductive material… such as steel, including stainless steel and galvanized steel, aluminum or aluminum alloy." 5:42)
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Davis by substituting the rigid, electrically conductive material such as steel as taught by Martin in order to electrically bond two members received by the clip for the purposes of providing an electrically conductive path between two metal sheets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is  270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on  270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.